Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending and considered on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016201051A1 (hereafter Wiggington, reference of the IDS), as evidenced by US15/580,969.
Wiggington teaches a method of treating endometrial cancer, breast cancer, gastric cancer, prostate cancer, uterine cancer, ovarian cancer, colon cancer, adrenal carcinoma, non-small cell lung cancer, head and neck cancer, laryngeal cancer, liver cancer, renal cancer, 
Wiggington also teaches that the anti-PD-1 antibody that is administered, include PD-1 mAb 6-ISQ.  As evidenced by US15/580,969, which is the U.S. National Stage of WO2016201051A1, the PD-1 mAb 6-ISQ is comprised of SEQ ID NO:88, which comprises CDR sequences that are the same as instant SEQ ID  NOs:6-8, and is the same as instant SEQ ID NO:2. Below is an alignment of instant SEQ ID NO:2, (Qy, the CDR-Hs of claims 1, and 12 are underlined) and SEQ ID NO:88 of US15/580,969, which is the U.S. National Stage of WO2016201051A1:
Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWMNWVRQAPGQGLEWIGVIHPSDSETWL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWMNWVRQAPGQGLEWIGVIHPSDSETWL 60

Qy         61 DQKFKDRVTITVDKSTSTAYMELSSLRSEDTAVYYCAREHYGTSPFAYWGQGTLVTVSSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DQKFKDRVTITVDKSTSTAYMELSSLRSEDTAVYYCAREHYGTSPFAYWGQGTLVTVSSA 120

Qy        121 STKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180

Qy        181 LYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVF 240

Qy        241 LFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYR 300

Qy        301 VVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKN 360

Qy        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGN 420



              |||||||||||||||||||||||||
Db        421 VFSCSVMHEALHNHYTQKSLSLSLG 445

Below is an alignment of instant SEQ ID NO:3, which comprises the instant CDR sequences of SEQ ID NOs:9-11 (Qy, the CDR-Ls of instant claims 1 and 12 are underlined) and SEQ ID NO:87 of US15/580,969 (Db), which is the U.S. National Stage of WO2016201051A1:

Qy          1 EIVLTQSPATLSLSPGERATLSCRASESVDNYGMSFMNWFQQKPGQPPKLLIHAASNQGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASESVDNYGMSFMNWFQQKPGQPPKLLIHAASNQGS 60

Qy         61 GVPSRFSGSGSGTDFTLTISSLEPEDFAVYFCQQSKEVPYTFGGGTKVEIKRTVAAPSVF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPSRFSGSGSGTDFTLTISSLEPEDFAVYFCQQSKEVPYTFGGGTKVEIKRTVAAPSVF 120

Qy        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180

Qy        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
              ||||||||||||||||||||||||||||||||||||||
Db        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218

Regarding claim 12, Wiggington teaches the use of a fixed dose of the anti-PD-1 antibody (claim 7). This meets the limitations of claims 1, 12, 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggington, as applied to claims 1, 12, 13 above, and further in view of Santin et al. (Clinical Cancer Research, 2016, 22(23):5682-5687, reference of the IDS; hereafter Santin), as evidenced by MacroGenics (MacroGenics_2016_RnD_Day_-_FINAL_website_download_.pdf, accessed 05/17/2021 from http://web.archive.org/web/20210517161118/http://ir.macrogenics.com/static-files/a35326eb-2be4-4859-837e-bb0b4f3a7da0) and MedlinePlus (https://medlineplus.gov/genetics/gene/msh6/, accessed 05/19/2021).
The teachings of Wiggington are given above. 
Wiggington does not teach the treatment of microsatellite instability-high, mismatch repair deficient, or DNA polymerase exonuclease domain mutation positive endometrial cancer.
Santin teaches the treatment of human subjects with endometrial cancer with different mutations in DNA repair genes using nivolumab (an anti-PD-1 antibody). One subject had a mutation in the DNA polymerase ε (POLE) gene in the exonuclease domain (page 5683, 2nd 
The other subject had a mutation in the MSH6 gene, leading to high microsatellite instability in the genome (MSI-high). As evidenced by MedlinePlus, a mutation in the MSH6 gene leads mismatch repair deficiency (dMMR). This patient also had an unusually large number of mutations in other genes (page 5684, 2nd column, last 7 lines). Both subjects had a significant response to treatment with nivolumab, leading to sustained decreases in tumor size (page 5684, Figure 2; page 5687, Figure 5). Santin also teaches that other subjects with dMMR cancers, including gastrointestinal malignancies had a better response to pembrolizumab (an anti-PD-1 antibody) than those whose cancers were not dMMR, and two patients with MSI-high endometrial cancer had a clinical response (page 5856, 2nd column, 9-20; page 5859 1st column line 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of Wiggington with the method of Santin and administer PD-1 mAb 6-ISQ and 4D5 antibody to subjects with endometrial cancers that are MSI-high and dMMR, or DNA polymerase ε exonuclease domain positive and in which HER2/neu is expressed.
By treating such subjects with, PD-1 mAb 6-ISQ they would have achieved the predictable result of administering effective cancer treatment.  Wiggington teaches the use of 4D5 antibody and PD-1 mAb 6-ISQ for HER2/neu-expressing endometrial cancer generally. Santin teaches that subjects with endometrial cancers that are MSI-high and dMMR, or DNA polymerase ε exonuclease domain positive respond to treatment with the anti-PD-1 antibody nivolumab. Santin also teaches that dMMR endometrial cancer responds to treatment with the 
Therefore, the administration of 4D5 antibody and PD-1 mAb 6-ISQ to subjects with HER2/neu-expressing, MSI-high, dMMR, or DNA polymerase ε exonuclease domain positive endometrial cancer would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.

Claims 1, 5, 6-13, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over US20160158360A1 (hereafter Hernandez) in light of Wiggington and Macrogenics.
Hernandez teaches a method of treating cancer comprising administration of a HPK1 antagonist and a PD-1 axis antagonist (claim 1). The cancers treated by the method of Hernandez comprise endometrial, Merkel cell, and anal (claim 3). The PD-1 axis antagonist of the method of Hernandez can be an anti-PD-1 antibody (claim 7), including nivolumab (MDX-1106; claim 10) and pembrolizumab (Merck 3475; claim 11). 
Regarding instant claims 7-11, Hernandez teaches administering doses of the anti-PD-1 antibody of 1 mg/kg, 3 mg/kg, and 10 mg/kg ([0233]). 
Regarding instant claim 21, Hernandez teaches the use of humanized antibodies ([0022], first three and last two lines).
Regarding instant claim 22, Hernandez teaches the use of Fab, Fab(ab’)2, and Fv antibody fragments ([0009], lines 1-6).

Hernandez does not teach the administration of an anti-PD-1 antibody comprising the CDRs recited in instant claims 1, 5, 6, 12, the VH recited in instant claims 15 and 19, the VL recited in instant claims 17 and 19, the heavy chain recited in instant claims 16 and 20, or the light chain recited in instant claims 18 and 20. Nor does Hernandez teach the frequencies of anti-PD-1 antibody administration of claims 7-11. Hernandez does not teach the fixed doses of anti-PD-1 antibody of claims 12, 24-26, or the frequencies of administration of claims 24-26.
The teaching of Wiggington et al. is described above.  Wiggington teaches a method of treating a variety of cancers comprising administration of anti-PD-1 antibodies ([00279]). 
Wiggington teaches that this antibody is humanized ([00126, lines 14-15; [00197]).
Regarding claim 22, Wiggington teaches the use of single-chain antibodies, Fab fragments, Fab’ fragments, Fv fragments, scFvs and diabodies ([0077], lines 1-10).
Wiggington teaches administering the PD-1 antibody at a dose of 1 mg/kg, 3 mg/kg, and 10 mg/kg ([00297]). Wiggington also teaches fixed doses between 50 mg to 500 mg ([00298]). Wiggington also teaches the use of doses of 1 mg/kg, 3 mg/kg, 10 mg/kg or a flat dose of 200 mg/kg every three weeks ([00304]).
Macrogenics teaches the intravenous administration of doses of MGA012 (identical in sequence to PD-1 mAb 6-ISQ of Wiggington) of 1 mg/kg every two weeks, 3 mg/kg every two weeks, 3 mg/kg every 4 weeks, 10 mg/kg every two weeks, and 10 mg/kg every four weeks (page 127). Macrogenics also teaches that MGA012 has similar in vitro properties as nivolumab and pembrolizumab (page 125).

By treating such subjects with, PD-1 mAb 6-ISQ and a HPK1 inhibitor, they would achieve the predictable result of administering an effective cancer treatment. Wiggington teaches the use of PD-1 mAb 6-ISQ as an anti-PD-1 antibody in combination therapy for cancer. Hernandez teaches the use of anti-PD-1 antibodies, comprising nivolumab and pembrolizumab in combination with a HPK1 inhibitor in treating cancers comprising endometrial cancer. Wiggington teaches the use of anti-PD-1 antibodies, comprising nivolumab, pembrolizumab, and PD-1 mAb 6-ISQ in combination with 4D5 antibody in treating cancers comprising endometrial cancer. As evidenced by Macrogenics (page 125), PD-1 mAb 6-ISQ (MGA012) has similar in vitro properties as nivolumab and pembrolizumab. Therefore PD-1 mAb 6-ISQ is an effective substitute for nivolumab or pembrolizumab in the method of Hernandez, and by treating a subject with endometrial, Merkel cell, or anal cancer with a HPK1 inhibitor and PD-1 mAb 6-ISQ, one of ordinary skill would have a reasonable expectation of therapeutic efficacy. 
Therefore, the administration of an HPK1 inhibitor and PD-1 mAb 6-ISQ to subjects with endometrial, Merkel cell, or anal cancer in a manner comprising the limitations of instant claims 1, 5-13, 15-23 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.

Therefore, the administration of an PD-1 mAb 6-ISQ at a dose of 375 mg once every three weeks, 500 mg every four weeks or 750 mg every four weeks and a HPK1 inhibitor to subjects with endometrial, Merkel cell, or anal cancer would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY L. MCDERMOTT/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643